        Case 1:19-cv-09236-KPF Document 23 Filed 11/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,               19 Civ. 9236 (KPF)
                       -v.-
                                                   ORDER FOR ADMISSION
IFINEX INC., et al.,                                  PRO HAC VICE
                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The motion of MICHAEL JASON LEE, for admission to practice Pro Hac

Vice in the above captioned action is GRANTED.

      Applicant has declared that he is a member in good standing of the bar

of the State of California and the District of Columbia; and that his contact

information is a follows:

Michael Jason Lee
Law Offices of Michael Jason Lee, APLC
4660 La Jolla Village Drive, Suite 100
San Diego, CA 92122
Tel: (858) 550-9984
Fax: (858) 550-9985
E-Mail: michael@mjllaw.com

      The applicant having requested admission Pro Hac Vice to appear for all

purposes as counsel for Defendants iFinex Inc., DigFinex Inc., BFXNA Inc.,

BFXWW Inc., Tether International Limited, Tether Operations Limited, and

Tether Holdings Limited in the above-entitled action;

      IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac

Vice in the above-captioned case in the United States District Court for the

Southern District of New York. All attorneys appearing before this Court are
         Case 1:19-cv-09236-KPF Document 23 Filed 11/08/19 Page 2 of 2



subject to the Local Rules of the Court, including the Rules governing

discipline of attorneys.

      The Clerk of Court is directed to terminate the motion at docket entry 19.

      SO ORDERED.

Dated:       November 8, 2019
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
